                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     XILONG ZHU,
9
                   Plaintiff,
10                                                       Case No. 2:18-cv-00489-RAJ
            v.
11                                                       ORDER GRANTING
     DEPARTMENT OF HOMELAND                              DEFENDANTS’ MOTION
12                                                       TO DISMISS
     SECURITY, et al.,
13
                   Defendants.
14
15                                   I. INTRODUCTION
            Before the Court is Defendants’ motion to dismiss. Dkt. # 16. For the reasons
16
     below, the Court GRANTS the motion.
17
18                                       II. BACKGROUND
            Plaintiff is a Chinese citizen who enlisted in the United States Armed Forces through
19
     the Military Accessions Vital to the National Interest (“MAVNI”) program. Dkt. # 10, ¶¶
20
     1, 19. In general, enlistees in the United States Armed Forces must be either United States
21
     citizens or lawful permanent residents. 10 U.S.C. § 504(b); Dkt. # 10, ¶ 19. The MAVNI
22
     program permits non-citizens who are not permanent residents, but who were lawfully
23
     present in the United States, to enlist if they had critical foreign language skills or
24
     specialized medical training. Id., ¶ 21. In his enlistment application, Plaintiff affirmed that
25
     he was lawfully present on an F-1 foreign student visa based on his enrollment in the
26
     University of Northern New Jersey (“UNNJ”). Dkt. # 10, ¶ 138. UNNJ had enrolled
27
28   ORDER – 1
     Plaintiff in its Curricular Practical Training (CPT) program and authorized Plaintiff’s full-
1
     time work for Apple, Inc. as a “full course of study as defined by 8 CFR 214.2(f)(6).” Id.,
2
     ¶ 133.
3
              Plaintiff claims that the Department of Defense and the Department of Homeland
4
     Security promised MAVNI recruits United States citizenship in return for their service in
5
     the Armed Forces. Id., ¶ 22. After enlisting, Plaintiff applied for naturalization on or about
6
     March 29, 2016. Id., ¶ 141. In a written decision dated August 16, 2018, USCIS denied
7
     Plaintiff’s application. Id., ¶ 162. Plaintiff alleges that USCIS denied his N-400 petition
8
     on the grounds that he is not of good moral character because he knowingly misrepresented
9
     that he was in valid F-1 status based on his enrollment at UNNJ to gain enlistment into the
10
     U.S. Army and later apply for naturalization. Id., ¶163.
11
              Plaintiff alleges that, unbeknownst to him, U.S. Immigration and Customs
12
     Enforcement (“ICE”) created the University of Northern New Jersey. Id., ¶ 59. ICE’s goal
13
     was to target academic recruiters and brokers who charged foreign students a fee to place
14
     them into universities that did not actually offer the course of study or authorized practical
15
     training required to satisfy the F-1 visa requirements. Id., ¶ 60. Plaintiff alleges that UNNJ
16
     looked like a real university in the sense that it was accredited by the State of New Jersey
17
     and DHS listed UNNJ on its website of approved institutions. Id., ¶¶ 80-81. UNNJ
18
     maintained a detailed website and active social media accounts. Id., ¶¶ 84-89. According
19
     to its website, UNNJ “sought to better educate students by focusing on real world
20
     employment knowledge and skills that parallel traditional academia at an affordable cost.”
21
     Id., ¶ 84.
22
              In his Amended Complaint before this Court, Plaintiff brings six causes of action:
23
     estoppel, entrapment by estoppel, entrapment, wrongful failure to naturalize, lack of due
24
     process, and breach of contract. Defendants U.S. Department of Homeland Security; U.S.
25
     Citizenship & Immigration Services (“USCIS”); U.S. Immigration and Customs
26
     Enforcement (“ICE”); Kirstjen Nielsen, in her official capacity; L. Francis Cissna, in his
27
28   ORDER – 2
     official capacity; Anne Arries Corsano, in her official capacity; Ronald D. Vitiello, in his
1
     official capacity; and Cynthia Munita, in her official capacity (collectively, “Defendants”)
2
     move to dismiss. Dkt. # 16.
3
                                    III. LEGAL STANDARD
4
5           A. FRCP 12(b)(1)
6           Federal courts are tribunals of limited jurisdiction and may only hear cases
7    authorized by the Constitution or a statutory grant. Kokkonen v. Guardian Life Ins. Co. of
8    America, 511 U.S. 375, 377 (1994). The burden of establishing subject-matter jurisdiction
9    rests upon the party seeking to invoke federal jurisdiction. Id. Once it is determined that
10   a federal court lacks subject-matter jurisdiction, the court has no choice but to dismiss the
11   suit. Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); Fed. R. Civ. P. 12(h)(3) (“If the
12   court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
13   the action.”).
14          A party may bring a factual challenge to subject-matter jurisdiction, and in such
15   cases the court may consider materials beyond the complaint. PW Arms, Inc. v. United
16   States, 186 F. Supp. 3d 1137, 1142 (W.D. Wash. 2016) (citing Savage v. Glendale Union
17   High Sch., 343 F.3d 1036, 1039 n. 2 (9th Cir. 2003); see also McCarthy v. United States,
18   850 F.2d 558, 560 (9th Cir. 1988) (“Moreover, when considering a motion to dismiss
19   pursuant to Rule 12(b)(1) the district court is not restricted to the face of the pleadings, but
20   may review any evidence, such as affidavits and testimony, to resolve factual disputes
21   concerning the existence of jurisdiction.”).
22          B. FRCP 12(b)(6)
23          Rule 12(b)(6) requires the court to assume the truth of the complaint’s factual
24   allegations and credit all reasonable inferences arising from those allegations. Sanders v.
25   Brown, 504 F.3d 903, 910 (9th Cir. 2007). The plaintiff must point to factual allegations
26   that “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
27   U.S. 544, 568 (2007). If the plaintiff succeeds, the complaint avoids dismissal if there is
28   ORDER – 3
1    “any set of facts consistent with the allegations in the complaint” that would entitle the
2    plaintiff to relief. Id. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“When there are
3    well-pleaded factual allegations, a court should assume their veracity and then determine
4    whether they plausibly give rise to an entitlement to relief.”). The court typically cannot
5    consider evidence beyond the four corners of the complaint, although it may rely on a
6    document to which the complaint refers if the document is central to the party’s claims and
7    its authenticity is not in question. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
8    The court may also consider evidence subject to judicial notice. United States v. Ritchie,
9    342 F.3d 903, 908 (9th Cir. 2003).
10                                      IV. DISCUSSION
11          A.     Entrapment and Entrapment by Estoppel Claims
12          Defendants claim that this Court lacks jurisdiction to adjudicate Plaintiff’s estoppel,
13   entrapment, and entrapment by estoppel claims. Federal district courts lack jurisdiction
14   over suits against the United States unless the United States has expressly and
15   unequivocally waived its sovereign immunity. Balser v. Dep’t of Justice, Office of U.S.
16   Tr., 327 F.3d 903, 907 (9th Cir. 2003). Therefore, where the United States is the defendant,
17   the plaintiff must show both subject matter jurisdiction and that the United States has
18   waived its sovereign immunity. Powelson v. United States, By and Through Sec’y of
19   Treasury, 150 F.3d 1103, 1104 (9th Cir. 1998).
20          The government waives its sovereign immunity in certain circumstances. For
21   example, the Tucker Act waives the government’s sovereign immunity in damage suits
22   based on contract as well as for some claims arising under the Constitution and statutes of
23   the United States. See 28 U.S.C. § 1346(a)(2); EEOC v. Peabody Western Coal Co., 610
24   F.3d 1070, 1084 (9th Cir. 2010). For tort claims, the Federal Tort Claims Act (“FTCA”)
25   is a “limited waiver of sovereign immunity, making the Federal Government liable to the
26   same extent as a private party for certain torts of federal employees acting within the scope
27   of their employment.” United States v. Orleans, 425 U.S. 807, 813(1976).
28   ORDER – 4
1           In his response to the Motion, Plaintiff concedes that estoppel, entrapment, and
2    entrapment by estoppel are not stand-alone claims. See Dkt. # 19 at 12-13. It follows then
3    that the government did not waive its sovereign immunity as to these alleged affirmative
4    claims. Therefore, those claims are DISMISSED.
5           B.     Failure to Naturalize
6           Plaintiff alleges that he is bringing the denial of his naturalization application to this
7    Court for de novo consideration. Dkt. # 19. The government argues that dismissal is proper
8    because Plaintiff’s Amended Complaint alleges a claim for “wrongful failure to naturalize”
9    and he failed to show the Government waived sovereign immunity. Alternatively, the
10   government argues that if the Court accepts Plaintiff’s claim as one under 8 U.S.C. §
11   1421(c), it should be dismissed for failure to exhaust administrative remedies. After the
12   denial of his naturalization application, Plaintiff did not appeal the denial requesting a
13   hearing before a senior immigration examiner pursuant to 8 U.S.C. § 1447(a) and 8 C.F.R.
14   § 336.2. Because the Court must evaluate whether there are “any set of facts consistent
15   with the allegations in the complaint” that would entitle the plaintiff to relief, the Court
16   construes Plaintiff’s claim as one under 8 U.S.C. § 1421(c). Twombly, 550 U.S. at 562.
17          “Unsuccessful applicants must first take an administrative appeal of the denial and
18   complete the [USCIS’s] administrative process before seeking judicial review.” 8 U.S.C.
19   § 1421(c). Generally, “[w]here Congress specifically mandates” it, exhaustion is not
20   merely appropriate, but “required.” Barron v. Ashcroft, 358 F.3d 674 (9th Cir. 2004). The
21   government argues that Plaintiff should not be encouraged to bypass the administrative
22   review processes to directly pursue this Court’s review of USCIS’s decision. Indeed,
23   whether the “relaxation of the [exhaustion] requirement would encourage the deliberate
24   bypass of the administrative scheme” is a key consideration for the Court in making its
25   determination.    Laing v. Ashcroft, 370 F.3d 994, 1000 (9th Cir. 2004); Montes v.
26   Thornburgh, 919 F.2d 531, 537 (9th Cir. 1990). The Court finds that allowing Plaintiff to
27   forego review before an immigration officer would disrupt the streamlined procedure
28   ORDER – 5
1    intended by Congress and that the typical concerns permitting waiver of the exhaustion
2    requirement are not met here. Compare, e.g., Nakaranurack v. United States, 68 F.3d 290,
3    294 (9th Cir. 1995) (waiver appropriate because it was unfair to impute the negligence of
4    the alien’s attorney in filing an untimely petition for review to the alien himself) with Laing
5    v. Ashcroft, 370 F.3d 994 (9th Cir. 2004) (exhaustion may not be achieved through a
6    litigant’s procedural default of his or her available remedies). Accordingly, because
7    Plaintiff fails to allege exhaustion, this claim is DISMISSED without prejudice.
8           C.      Due Process Claim
9           Plaintiff states that he has an interest “in the fair and full consideration of his
10   naturalization application and in not being deprived of his fair chance at naturalization.”
11   Dkt. # 19 at 11. He claims that he was deprived due process because the government
12   ascribed visa fraud to him without notice of the charge or an opportunity to respond to it,
13   faulting him for relying on the government’s affirmative misrepresentations, and denying
14   his application based on “secret” evidence. Id.
15          A plaintiff asserting a due process claim must first show that he has a protected
16   interest in liberty or property. See Board of Regents v. Roth, 408 U.S. 564, 569 (1972).
17   Plaintiff identifies two purported protected interests: (1) the right to naturalization based
18   upon his satisfaction of all statutory requirements; and (2) the right to not be deprived
19   naturalization based on the government’s affirmative misrepresentations and conduct.
20          As to Plaintiff’s first contention, an alien petitioner has no substantive right to
21   citizenship contrary to an act of Congress. See I.N.S. v. Pangilinan, 486 U.S. 875, 883
22   (1998) (aliens seeking citizenship can only obtain it upon terms and conditions specified
23   by Congress); Brown v. Holder, 763 F.3d 1141, 1147 (9th Cir. 2014) (noting that the
24   statutory requirements for the naturalization of aliens are set out in the INA). His complaint
25   alleges that USCIS found him to be noncompliant with the good moral character
26   requirement.    Accordingly, Plaintiff’s first theory fails because he cannot allege a
27   legitimate property interest. Town of Castle Rock v. Gonzales, 545 U.S. 748 (2005) (“[A]
28   ORDER – 6
1    benefit is not a protected entitlement if government officials may grant or deny it in their
2    discretion”); see also Ching v. Mayorkas, 725 F.3d 1149, 1155 (9th Cir. 2013) (finding a
3    constitutionally protected interest in nondiscretionary immigration applications). As to
4    Plaintiff’s second theory, the Ninth Circuit and other courts have held that naturalization
5    applicants have a property interest in seeing their applications adjudicated lawfully. Brown
6    v. Holder, 763 F.3d 1141, 1147 (9th Cir. 2014). However, Plaintiff fails to allege a denial
7    of adequate procedural protections. See, e.g., Foss v. Nat’l Marine Fisheries Serv., 161
8    F.3d 584, 588 (9th Cir. 1998) (explaining that procedural due process claims hinge on both
9    a protected liberty or property interest and a denial of adequate procedural protections); see
10   also Dent v. Sessions, 900 F.3d 1075, 1083 (9th Cir. 2018) (explaining that a naturalization
11   petitioner can succeed on a due process claim where there was “deliberately indifferent to
12   whether his application was processed” and that he or she suffered prejudice). Despite
13   arguing that Defendants failed to properly adjudicate his application, Plaintiff fails to plead
14   facts about Defendants’ deliberate indifference toward his opportunity to naturalize in
15   order to state a claim. See, e.g., Dent, 900 F.3d at 1083 (alleging deliberate indifference
16   where INS did not expedite application for derivative citizenship after learning minor child
17   was near cutoff age). Therefore, Plaintiff’s due process claim is DISMISSED without
18   prejudice.
19          D.     Breach of Contract
20          Plaintiff’s claim for breach of contract asserts that Defendants explicitly or
21   impliedly promised Plaintiff that UNNJ was a legitimate school, that UNNJ was acting in
22   accordance with U.S. immigration laws, and that UNNJ was properly authorized to issue
23   him, and had issued him, a valid Form I-20. Dkt. # 10, ¶192. He clarifies that he seeks
24   relief for this breach pursuant to the Tucker Act.
25          The Court finds that Plaintiff has failed to state a claim under the Tucker Act. To
26   prevail on such a claim, Plaintiff must ultimately demonstrate (1) that he and the
27   government mutually intended to enter into a contract; (2) that consideration was offered
28   ORDER – 7
1    by both parties to the contract; (3) that there is a lack of ambiguity in the offer and
2    acceptance; and (4) that the government’s representative had actual authority to bind the
3    government in contract. 28 U.S.C. § 1346; Horowitz v. Tschetter, 2007 WL 1381608, No.
4    C 06-05020 CRB (N.D. Cal. May 8, 2007). Here, Plaintiff fails to allege the specific terms
5    of the contract that were offered and accepted, and subsequently breached. Plaintiff also
6    fails to allege facts that plausibly show a government’s representative had actual authority
7    to bind the government in contract. Accordingly, Plaintiff’s claim is DISMISSED without
8    prejudice.
9                                      V. CONCLUSION
10          For the reasons stated above, the Court, the Court GRANTS Defendants’ motion.
11   Dkt. # 16.
12
            DATED this 9th day of September, 2019.
13
14
15
16
                                                      A
                                                      The Honorable Richard A. Jones
17
                                                      United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 8
